Exhibit 10.3

ARRIS GROUP, INC.

2011 STOCK INCENTIVE PLAN

Restricted Stock Grant

Participant:                                         

No. of Shares subject to

Restricted Stock Grant:                     

THIS RESTRICTED STOCK GRANT (this “Grant”) dated as of the             day of
                    , 20     (the “Date of Grant”), is made by Arris Group,
Inc., a Delaware corporation (the “Company”), to the participant named above
(the “Participant”), pursuant and subject to the provisions of the plan
referenced above (the “Plan”). All terms used herein that are defined in the
Plan have the same meaning given them in the Plan. Paragraph 22 of this Grant
provides definitions of additional terms used herein.

1. Grant of Restricted Stock. Pursuant to the Plan, the Company, on the Date of
Grant, granted to the Participant, subject to the terms and conditions of the
Plan and subject further to the terms and conditions set forth herein, an award
of the number of shares of the common stock of the Company, par value $0.01 per
share (“Shares”), set forth above. This award hereinafter is referred to as the
“Restricted Stock.”

2. Restrictions. Except as otherwise provided in this Grant, the shares of
Restricted Stock are nontransferable and are subject to a substantial risk of
forfeiture.

3. No Shareholder Rights. Before shares of Restricted Stock become transferable
and nonforfeitable (“Vested”), the Participant will have none of the rights of a
shareholder in the shares of Restricted Stock, including without limitation, the
right to vote the shares of Restricted Stock or to receive dividends and
distributions thereon. Additionally, during such period, the Participant may not
sell, transfer, pledge, exchange, hypothecate or otherwise dispose of shares of
Restricted Stock, which shall remain subject to a substantial risk of forfeiture
and nontransferable as described in this Grant. Notwithstanding the preceding
sentence, the Participant may designate a beneficiary or beneficiaries to
receive, in the event of the Participant’s death, any rights to which the
Participant would be entitled under this Grant. Such designation shall be filed
with the Company, and may be changed or revoked, all in accordance with uniform
procedures specified by the Committee.

4. Vesting. Except as provided in paragraph 5 below and subject to paragraph 20,
the Participant’s interest in the shares of Restricted Stock shall become Vested
at the time or times set forth on Exhibit A attached hereto. If the Participant
ceases to be employed by the Company or any Affiliate for any reason (except as
may be provided on Exhibit A or in any other agreement between the Company and
the Participant), all shares of Restricted Stock that are not then Vested shall
be forfeited, without any payment whatsoever to the Participant.



--------------------------------------------------------------------------------

5. Securities Law Restrictions.

(a) Notwithstanding any other provision of this Grant, no Shares shall be issued
and no certificates for Shares shall be delivered except in compliance with all
applicable federal and state laws and regulations (including, without
limitation, withholding tax requirements), any listing agreement to which the
Company is a party, and the rules of all domestic stock exchanges on which the
Company’s Shares may be listed. The Company shall have the right to rely on an
opinion of its counsel as to such compliance. Any stock certificate evidencing
Shares issued pursuant to this Grant may bear such legends and statements as the
Committee may deem advisable to assure compliance with federal and state laws
and regulations and to reflect any other restrictions applicable to such shares
as the Committee otherwise deems appropriate. No Shares shall be issued and no
certificates for Shares shall be delivered until the Company has obtained such
consent or approval as the Committee may deem advisable from regulatory bodies
having jurisdiction over such matters.

(b) Notwithstanding any other provision of this Grant, the Committee may
postpone the vesting of the Restricted Stock for such time as the Committee in
its sole discretion may deem necessary in order to permit the Company (i) to
effect, amend or maintain any necessary registration of the Plan or the Shares
subject to this Grant under the securities laws; (ii) to take any action in
order to (A) list such Shares on a stock exchange if Shares are not then listed
on such exchange or (B) comply with restrictions or regulations incident to the
maintenance of a public market for its Shares, including any rules or
regulations of any stock exchange on which the Shares are listed; (iii) to
determine that such Shares are exempt from such registration or that no action
of the kind referred to in (ii)(B) above needs to be taken; (iv) to comply with
any other applicable law, including without limitation, securities laws; (v) to
comply with any legal or contractual requirements during any such time the
Company or any Affiliate is prohibited from doing any of such acts under
applicable law, including without limitation, during the course of an
investigation of the Company or any Affiliate, or under any contract, loan Grant
or covenant or other Grant to which the Company or any Affiliate is a party or
(vi) to otherwise comply with any prohibition on such acts or payments during
any applicable blackout period; and the Company shall not be obligated by virtue
of any terms and conditions of the Grant or any provision of the Plan to
recognize the grant or vesting of the Restricted Stock or to issue Shares in
violation of the securities laws or the laws of any government having
jurisdiction thereof or any of the provisions hereof. Any such postponement
shall not extend the term of the Restricted Stock (unless expressly agreed to by
the Company) and neither the Company nor its directors and officers nor the
Committee shall have any obligation or liability to the Participant or to any
other person with respect to Shares as to which this award shall lapse because
of such postponement.

6. Stock Power. With respect to any shares of Restricted Stock forfeited under
this Grant, the Participant does hereby irrevocably constitute and appoint
Lawrence A. Margolis or any successor Secretary of the Company (the “Secretary”)
as his or her attorney to transfer the forfeited shares on the books of the
Company with full power of substitution in the premises. The Secretary shall use
the authority granted in this paragraph to cancel any shares of Restricted Stock
that are forfeited under this Grant.

 

2



--------------------------------------------------------------------------------

7. Additional Restrictions. The Participant can only become Vested in the shares
of Restricted Stock during the Participant’s lifetime. Neither this grant of
Restricted Stock nor the Participant’s right or interest in any shares of
Restricted Stock shall be liable for, or subject to, any lien, obligation or
liability of the Participant In the event that Participant violates any of the
provisions of Section 9 hereof, the Company shall be entitled to receive from
Participant the Shares, together with any amounts received with respect to the
Shares subsequent to six months prior to the termination of Executive’s
employment. In addition, Shares and amounts received with respect thereto under
this Agreement shall be subject to (a) any applicable law or regulation, stock
exchange rule, or policy required by the foregoing providing for recoupment or
clawback, and (b) any recoupment or clawback policy of the Company in effect on
the date hereof (or the date of any amendment hereto).

8. Custody of Certificates. The Company shall retain custody of stock
certificates evidencing the shares of Restricted Stock. Within ten (10) days
after shares of Restricted Stock become Vested, subject to Participant’s
fulfillment of the obligations contained in Paragraph 20, the Company will
deliver to the Participant the stock certificates evidencing the shares of
Restricted Stock that have become Vested or will make the shares available to
Participant through depositing the shares in a Company-sponsored brokerage
account or other account selected by the Company and accessible to Participant.

9. Non-Competition and Non-Solicitation Agreement. By accepting the Restricted
Stock, the Participant agrees as follows:

(a) During employment and for a period of twelve (12) months from the date of
termination of the Participant’s employment with the Company and its Affiliates
for any reason whatsoever, the Participant will not, directly or indirectly,
compete with the Company or any Affiliate by providing to any entity that is in
a Competing Business services substantially similar to the services provided by
the Participant at the time of termination.

(b) During employment and for a period of two (2) years after the termination of
the Participant’s employment with the Company and its Affiliates for any reason
whatsoever, the Participant will not, on his own behalf or on behalf of any
other person, partnership, association, corporation or other entity, solicit or
in any manner attempt to influence or induce any employee of the Company or its
Affiliates (known by the Participant to be such) to leave the employment of the
Company or its Affiliates, nor shall the Participant use or disclose to any
person, partnership, association, corporation or other entity any information
obtained while an employee of the Company or any Affiliate concerning the name
and addresses of the Company’s or any Affiliate’s employees.

(c) During employment and for the applicable period under any other agreement
between the Company and the Participant or as otherwise provided in applicable
law, the Participant will comply with all confidentiality, trade secrets and
similar requirements.

 

3



--------------------------------------------------------------------------------

If the Participant violates any of the provisions of this paragraph 9, the
Participant shall pay the Company any profits the Participant received as a
result of the Vesting of the Restricted Stock (including the greater of the
value of the Restricted Stock on the day of Vesting or the proceeds from the
ultimate sale of the Restricted Stock), provided that in the case of violations
subsequent to the termination of the Participant’s employment, such payments
shall apply only to Restricted Stock that Vests subsequent to six months prior
to such termination. Such payment shall be in addition to any other remedies the
Company may have.

10. Agreement to Terms of the Plan and Agreement. The Participant has received a
copy of the Plan, has read and understands the terms of the Plan and this Grant,
and by accepting the Restricted Stock (which acceptance shall conclusively be
evidenced by either the failure of Participant to promptly reject this grant
following receipt or Participant’s acceptance of any benefits hereunder) agrees
to be bound by their terms and conditions.

11. Fractional Shares. Fractional Shares shall not be issuable hereunder, and
when any provision hereof may entitle the Participant to a fractional Share,
such fractional Share shall be rounded up to the nearest whole Share.

12. Change in Capital Structure. The terms of the Restricted Stock shall be
adjusted in accordance with the terms and conditions of the Plan as the
Committee determines is equitably required in the event the Company effects one
or more stock dividends, subdivisions or consolidations of Shares,
reorganizations, recapitalizations, spin-offs or other similar changes in
capitalization.

13. Notice. Any notice or other communication given pursuant to this Grant, or
in any way with respect to the Restricted Stock, shall be in writing and shall
be personally delivered or mailed by United States registered or certified mail,
postage prepaid, return receipt requested, to the following addresses or such
other address as the addressee may provide to the other party in writing:

 

If to the Company:   

Arris Group, Inc.

3871 Lakefield Drive

Suwanee, Georgia 30024

Attn: Secretary

If to the Participant:    The address of the Participant as it appears in the
employment records of the Company

14. No Right to Continued Employment. Neither this Grant nor the Restricted
Stock confers upon the Participant any right with respect to continued
employment by the Company or any Affiliate, nor shall it interfere in any way
with the right of the Company or any Affiliate to terminate the Participant’s
employment at any time without assigning a reason therefor.

15. Impact on Other Plans and Arrangements. The determination of whether the
value of the Restricted Stock will be included or excluded in calculating any
severance, resignation, redundancy, end of service payments, bonuses or
long-service awards, any payments or benefits under any pension or retirement
plans or any other compensation or benefits will be based on the terms of the
applicable plan, program or arrangement. If such plan, program or arrangement
would not otherwise require the inclusion of Restricted Stock in such
calculation, then the Restricted Stock shall be excluded from such calculation.

 

4



--------------------------------------------------------------------------------

16. Binding Effect. Subject to the limitations stated above and in the Plan,
this Grant shall be binding upon and inure to the benefit of the legatees,
distributees, transferees and personal representatives of the Participant and
the successors of the Company.

17. Conflicts. In the event of any conflict between the provisions of the Plan
and the provisions of this Grant, the provisions of the Plan shall govern. All
references herein to the Plan shall mean the Plan as in effect on the date
hereof.

18. Governing Law. This Grant shall be governed by the laws of the State of
Delaware, except to the extent federal law applies.

19. Tax Consequences and Section 409A. The Participant acknowledges that there
may be tax consequences upon the vesting of the Restricted Stock and that the
Participant should consult a tax advisor. The Restricted Stock is intended to be
exempt from the requirements of Section 409A of the Code. Notwithstanding the
preceding, the Company and its Affiliates shall not be liable to the Participant
or any other person if the Internal Revenue Service or any court or other
authority having jurisdiction over such matter determines for any reason that
this Grant is subject to taxes, penalties or interest as a result of failing to
comply with Section 409A of the Code.

20. Withholding Obligations. At the applicable time, the Participant shall remit
to the Company amounts sufficient to satisfy any federal, state or local
withholding tax requirements before the delivery of any certificate or
certificates for such shares of Restricted Stock by making payment in cash or
cash equivalent or such other form of payment acceptable to the Committee (which
may include Shares) or shall arrange for the withholding from other payments due
the Participant of the applicable amounts.

21. Amendment or Termination. This Grant may be amended or terminated at any
time by the mutual Grant and written consent of the Participant and the Company,
but only to the extent permitted under the Plan.

22. Definitions. For purposes of this Grant, the following words shall have the
meanings set forth below:

(a) “Affiliate” means any entity that is part of a controlled group of
corporations or is under common control with the Company within the meaning of
Code Sections 1563(a), 414(b) or 414(c), except that, in making any such
determination, 50 percent shall be substituted for 80 percent under such Code
Sections and the related regulations.

(b) “Cause” shall have the same meaning as under any employment agreement
between the Company or any Affiliate and the Participant or, if no such
employment agreement exists or if such employment agreement does not contain any
such definition, Cause means Participant’s termination of employment by the
Company or any Affiliate by reason of his or her misconduct in respect of the
Participant’s obligations to the Company or Affiliate, including, but not
limited to, the Participant’s dishonesty, disloyalty, insubordination,
unsatisfactory performance, or failure to follow policies, rules, or procedures
of the Company or Affiliate.

 

5



--------------------------------------------------------------------------------

(c) “Change in Control” means (1) any Person (as such term is used in
Section 13(d) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) becomes the “beneficial owner” (as determined pursuant to Rule 13d-3
under the Exchange Act), directly or indirectly, of securities of the Company
representing fifty percent (50%) or more of the combined voting power of the
Company’s then outstanding securities; or (2) during any period of twelve
(12) consecutive months, individuals who at the beginning of such period
constitute the members of the board of directors of the corporation and any new
director, whose election to the board or nomination for election to the board of
directors by the corporation’s stockholders was approved by a vote of a majority
of the directors then still in office who either were directors at the beginning
of the period or whose election or nomination for election was previously so
approved, cease for any reason to constitute a majority of the board of
directors (for this purpose “corporation” shall be determined in accordance with
Treas. Reg. Section 1.409A-3(i)(5)(vi)(A)(2)); or (3) the Company shall merge
with or consolidate into any other corporation, other than a merger or
consolidation which would result in the holders of the voting securities of the
Company outstanding immediately prior thereto holding immediately thereafter
securities representing more than fifty percent (50%) of the combined voting
power of the voting securities of the Company or such surviving entity
outstanding immediately after such merger or consolidation; or (4) the sale or
disposition of all or substantially all of the Company’s assets during a period
of twelve (12) consecutive months to any Person. Whether a Change in Control
shall have occurred shall be determined in accordance with
Section 409A(a)(2)(A)(v) of the Code and the regulations thereunder.

(d) “Code” means the Internal Revenue Code of 1986, as amended.

(e) “Competing Business” means any business that engages, in whole or in part,
in the equipment and supply for broadband communications systems in the United
States.

(f) “Disabled” means fully and permanently disabled within the meaning of the
Company’s group long term disability plan then in effect. The Committee, in its
sole discretion, shall determine whether the Participant is Disabled for
purposes of this Grant.

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Grant to be signed by a duly
authorized officer.

 

COMPANY: ARRIS GROUP, INC. By:     Name:     Title:    

 

7



--------------------------------------------------------------------------------

EXHIBIT A

Vesting Provisions

Except as provided in paragraph 5 of the Grant, the Participant’s interest in
the shares of Restricted Stock shall Vest as set forth below. For purposes of
the Grant, including the vesting provisions in this Exhibit A, the Participant
will be deemed to have terminated employment as of his or her last day of active
work for the Company and its Affiliates; provided, however, that the Participant
shall be deemed to be actively at work during any period the Participant is on
approved paid medical leave or during the protected reemployment period
applicable to military leave. Where, under General Vesting below, both
Service-Based and Performance-Based Vesting are indicated, Vesting shall occur
only to the extent both Vesting conditions are met.

I. General Vesting

Service-Based Vesting

[    ]             Shares of the Restricted Stock granted hereunder
(“Service-Based Shares”) shall Vest as set forth below:

 

Percentage of Shares That Vest

   Vesting Date     %                        , 20         %   
                    , 20         %                        , 20         %   
                    , 20    

Performance-Based Vesting

[    ]             Shares of the Restricted Stock granted hereunder are
performance shares (the “Performance Shares”), of which             Shares shall
constitute the target shares (“Target Shares”). Vesting with respect to the
Performance Shares is set forth below with respect to each applicable vesting
date, provided that, at such time, (a) the Participant is still employed by the
Company or any Affiliate and (b) the performance measures set forth below have
been met and certified by the Committee.

[Describe Performance Criteria]

II. Accelerated Vesting

Accelerated Vesting on Death

[    ] Notwithstanding the foregoing, one-hundred percent (100%) of the
Service-Based Shares and Target Shares shall Vest if the Participant dies while
still employed by the Company or any Affiliate.



--------------------------------------------------------------------------------

Accelerated Vesting on Disability

[    ] Notwithstanding the foregoing, one-hundred percent (100%) of the
Service-Based Shares and Target Shares shall Vest if the Participant dies or
becomes Disabled while still employed by the Company or any Affiliate.

Accelerated Vesting on Change in Control

[    ] Notwithstanding the foregoing, one hundred percent (100%) of the
Service-Based Shares and Performance Shares shall Vest (a) if, following a
Change in Control, Participant is discharged from employment with the Company or
any Affiliate other than for Cause, or (b) as otherwise provided in any
employment agreement between the Company or any Affiliate and the Participant.

 

A-2